Citation Nr: 0409768	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  03-14 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received which is 
sufficient to reopen a previously denied claim for entitlement to 
service connection for post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received which is 
sufficient to reopen a previously denied claim for entitlement to 
service connection for chloracne due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The veteran had active service from February 1965 to February 
1967, to include service in Vietnam from August 1965 to July 1966.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Philadelphia, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  A Board decision dated in April 1990 denied the veteran's 
claim for PTSD on the basis that, his diagnosis of PTSD 
notwithstanding, his claimed stressors were not verified, in that 
he was a supply handler, rather than having been assigned to a 
combat military occupation specialty, and his military records did 
not verify his accounts of going on helicopter missions to 
evacuate troops killed in action, and there was no notation in the 
service medical records (SMRs) of an acquired psychiatric 
disorder.

2.  The veteran did not submit a timely appeal to, or otherwise 
challenge, the April 1990 Board decision, and it became final.

3.  In February 1991 the veteran applied to reopen his claim for 
service connection for PTSD.  In support of his application, he 
alleged that the examiner who evaluated him was biased against 
him, and he submitted a psychiatric evaluation by another 
psychiatrist.

4.  An April 1991 rating decision denied the veteran's application 
on the basis that the November 1990 evaluation provided no new 
information as concerns verification of the veteran's claimed 
stressors.  The veteran was notified of the April 1991 decision in 
May 1991.  There is no evidence that the May 1991 notice was 
returned as undelivered.  It is the last final decision on the 
issue of entitlement to service connection for PTSD.
5.  Evidence submitted since the April 1991 rating decision, when 
considered either alone or in connection with the other evidence 
of record assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the veteran's 
claim of entitlement to service connection for PTSD.

6.  A May 1994 rating decision denied service connection for 
chloracne due to exposure to herbicides.  Notice of that decision 
was mailed to the veteran in May 1994, and there is no evidence it 
was returned as undelivered.

7.  The veteran did not submit a timely notice of disagreement 
(NOD) with that decision, and it became final in May 1995.

8.  In August 1995 the veteran applied to reopen his claim for 
service connection due to exposure to herbicides.  To support his 
claim, he submitted a private medical report, dated within one 
year of his release from active service, to the effect that his 
private provider diagnosed him as having chloracne.

9.  An April 1996 rating decision found new and material evidence 
sufficient to reopen a previously denied claim for entitlement to 
service connection for chloracne due to exposure to herbicides was 
submitted and reopened the veteran's claim and denied service 
connection on the merits of the claim.

10.  The veteran was notified of the rating decision in May 1996.  
The veteran did not submit a timely NOD to the April 1996 rating 
decision, and it became final in May 1997.  It is the last final 
decision on the issue of entitlement to service connection for 
chloracne due to exposure to herbicides.

11.  Evidence submitted since the April 1996 rating decision, when 
considered either alone or in connection with the other evidence 
of record assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the veteran's 
claim of entitlement to service connection for chloracne due to 
exposure to herbicides.

12.  Current applications to reopen the claims were filed in early 
2001.
CONCLUSIONS OF LAW

1.  New and material evidence to reopen a claim for entitlement to 
service connection for PTSD has not been received.  38 U.S.C.A. §§ 
7104(b), 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

2.  New and material evidence to reopen a claim for entitlement to 
service connection for chloracne due to exposure to herbicides has 
not been received.  38 U.S.C.A. §§ 7104(b), 5108 (West 2002); 38 
C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board is aware of the decision in the case 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which held that 
the notice and assistance provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 
2002), should be provided to a claimant prior to any adjudication 
of the claim.  That was done in this case, and as otherwise 
described below, the VCAA notice is complete.

The VCAA imposes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits, as well as a duty to notify the claimant what 
information and evidence, if any, the claimant is to provide, what 
evidence VA will attempt to obtain, and for the claimant to submit 
any information or evidence in his or her possession.  38 C.F.R. § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The VCAA also requires VA to assist the claimant with 
obtaining the evidence necessary to substantiate the claim.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).

In a letter dated in May 2001 the RO informed the veteran of the 
information required by the VCAA.  The letter specifically 
informed the veteran that his claim was referred to as a "reopened 
claim" and explained that term to him.  The letter informed the 
veteran of the past history of his claim for service connection 
for PTSD, including the date of the last final decision.  The May 
2001 letter defined the meaning of new and material evidence and 
explained to the veteran what evidence what meet that standard.  
As to who would obtain what evidence, the May 2001 letter informed 
the veteran the RO had requested his outpatient records from the 
VA Medical Center, Philadelphia, Pennsylvania, and that the RO 
would obtain any other records he identified on the provided VA 
Forms 21-4142, provided he complete, sign, and return the forms.  
The veteran also was provided a VA Form 21-4138 with specific 
questions, the answers to which would provided a basis for 
verifying his claimed stressors.

In a letter dated in November 2001 the RO provided the veteran the 
required VCAA notice as concerns his claim for service connection 
for chloracne.  The letter defined new and material evidence and 
what would constitute new and material evidence specifically for a 
claim for service connection for chloracne.

The Board finds that the May 2001 letter meets the notice 
requirements of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 
Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(c)); 38 C.F.R. § 3.159(b)(1) (2003); Opinion Of The General 
Counsel 1-2004 (February 24, 2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The Board also finds that the November 2001 letter, in combination 
with the May 2001 letter, meets the notice requirements of the 
VCAA.  Id.  The Board notes that the November 2001 letter did not 
detail who would obtain the evidence needed to support the 
veteran's claim.  However, as noted, the RO provided detailed 
advice on this area in the May 2001 letter.  Further, in light of 
the veteran's incarceration, it is reasonable to infer that the 
veteran and RO understood that the RO would obtain any information 
or records he identified.  Thus, the Board finds the veteran was 
sufficiently notified.

As concerns the duty to assist, the RO obtained the available VA 
records and the treatment records maintained by the state 
corrections facility in which the veteran is incarcerated.  All 
records obtained or generated have been associated with the claim 
file.  Neither the veteran nor his representative has identified 
any additional evidence or information which either desired 
developed to substantiate the claim.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  38 
C.F.R. § 3.159(c) (2003).

I.  PTSD.

Factual background.

The veteran filed his current application to reopen his claim for 
service connection for PTSD in March 2001.  In support of his 
claim, he submitted an April 2001 evaluation summary from a 
psychologist, T.M.T., Ph.D.  An April 2002 rating decision found 
the evaluation summary did not constitute new and material 
evidence and denied the claim.  Similarly, correction facility 
records were held to not constitute new and material evidence.  
There was evidence of situational anxiety, but no evidence of 
PTSD.

The evaluation summary recounts the results of the Mississippi 
Scale For Combat, which apparently was administered to the 
veteran.  Dr. T's report reflects that the veteran scored 134.  
The cutoff is 107.  Dr. T opined that the results indicate the 
veteran warrants a diagnosis of PTSD, and set forth the subjective 
symptoms which the veteran manifests.  Dr. T also reported that 
the veteran scored 18 on the combat exposure scale, which would 
place him in the moderate range for combat exposure.  Dr. T's 
report does not contain any information or opinion as to the 
veracity of the veteran's claimed stressors.

The veteran's representative asserts that Dr. T's report clearly 
identifies symptoms the veteran attributes to PTSD.

Analysis.

Once a decision becomes final, absent submission of new and 
material evidence, the claim may not thereafter be reopened or 
readjudicated by VA.  38 U.S.C.A. § 7104 (West 2002).  

The veteran's claim must be reviewed under the new and material 
evidence standard in existence prior to August 29, 2001.  New and 
material evidence is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in order to 
fairly decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(2001); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  If it 
is determined that new and material evidence has been submitted, 
the claim must be reopened and considered on the merits.  

The United States Court of Appeals for Veterans Claims has held 
that, in determining whether evidence is new and material, the 
credibility of the new evidence is, preliminarily, to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with the applicable regulatory 
criteria, which is: a link, established by medical evidence, 
between current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f) (2003).  Pentecost v. Principi, 16 Vet. App. 
124, 126 (2002); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  
Section 4.125(a) of 38 C.F.R. incorporates the Diagnostic and 
Statistical Manual of Mental Disorders-IV as the governing 
criteria for diagnosing PTSD.

The prior Board decision and subsequent rating decisions on this 
issue have denied the veteran's claim for lack of a verified 
stressor, not for lack of a diagnosis of PTSD.  Dr. T's report is 
presumed credible.  Nonetheless, it amounts to no more than 
another diagnosis based on the veteran's reported subjective 
symptoms.  The addition of the Mississippi Combat Scale does not 
provide verification of the veteran's long-standing claim that he 
helped evacuate fellow servicemen killed in action or his other 
claimed stressors.  Thus, Dr. T's report is new but, even when 
combined with the existing evidence of record, it provides no 
additional insight into the verification of the veteran's claimed 
stressors.  Therefore, Dr. T's report, alone or in conjunction 
with the other evidence of record, is not so significant that it 
must be considered to fairly decide the merits of the veteran's 
claim.  Thus, it is not material.  38 C.F.R. §§ 3.102, 3.156 
(2001).

II.  Chlroacne.

Factual background.

The veteran's application to reopen his claim for service 
connection for chloracne due to exposure to herbicides also was 
submitted in March 2001.  The April 2002 rating decision denied 
the claim.

The previous adjudications of the veteran's claim denied his claim 
because there were no entries for complaints, findings, or 
treatment for, chloracne or other skin pathology in his SMRs.  In 
1995, the veteran submitted a report from A.R.B., M.D., a private 
provider, to the effect that, based on a biopsy in August 1966, he 
diagnosed the veteran as having chloracne.  Dr. B did not respond 
to the RO's requests that he provide copies of his records and 
laboratory findings.  It was noted that the reported treatment 
would have been during service, and that the service medical 
records and the other records did not contain evidence of 
chloracne.

In support of his current claim, the veteran submitted treatment 
records compiled by and maintained by the corrections facility 
where he is incarcerated.  There are notations throughout these 
records which refer to skin pathology as concerns the veteran.  
For example, a February 1991 notation which refers to chronic 
diseases, reflects "exposure to Agent Orange-refer to derm. Clinic 
skin dz."  February 1992, "patient has dermatitis secondary to 
infection in Vietnam."  June 1990, "Agent Orange skin rash . . . 
A/P dermatitis secondary to Agent Orange."  A November 1990 entry 
reflects scaly, well defined lesions on the veteran's groin.  The 
diagnosis reflected is as tinea cruris.  A June 1995 entry 
reflects the veteran presented with hyperpigmentation of his lower 
back and groin.  The diagnosis entered is post-inflammation 
hyperpigmentation due to tinea cruris.  A March 1997 entry 
reflects the veteran reported Agent Orange symptoms.  The 
examiner's observation reflects skin lesions and an assessment of 
Agent Orange injury.  An August 2001 entry reflects that the 
veteran needs lidex cream for chloracne.  Chloracne is entered as 
the observation and the cream was prescribed.

Analysis.

The legal standard for new and material evidence is set forth 
above in the discussion of the veteran's PTSD claim.  It is 
incorporated into this discussion by reference.  Further, to be 
entitled to service connection for chloracne on the basis of 
presumptive exposure to Agent Orange, chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, and 
acute and subacute peripheral neuropathy must have become manifest 
to a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii) (2003).

None of the treatment records submitted by the veteran date within 
one year of his last presumed exposure to Agent Orange, which 
would be July 1967.  The earliest treatment records from the 
corrections facility are dated in the 1970s.  Further, there also 
is the fact that, the references and entries of chloracne 
notwithstanding, the records indicate those references and entries 
do no more than repeat the veteran's reported history.  The Board 
notes no biopsies or other laboratory reports on which a provider 
may have based a diagnosis of chloracne or linked such a diagnosis 
to the veteran's service in Vietnam.  Restating a patient's oral 
history is not a valid medical opinion of etiology.  Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  This inference is further 
supported by the entries which reflect the provider's assessments 
of tinea cruris.

Therefore, while the treatment records from the corrections 
facility where the veteran is incarcerated are new evidence, in 
that they have not been considered before, they are not material, 
as they do not reflect a definitive diagnosis of chloracne or 
provide evidence of the presence of chloracne during the time 
frame of July 1966 to July 1967.  38 C.F.R. § 3.102 (2003).  Thus, 
the treatment records of the corrections facility, standing alone 
or in conjunction with the other evidence of record, are not so 
significant that they must be considered to decide the veteran's 
claim on the merits.  38 C.F.R. § 3.156 (2001).


ORDER

New and material evidence sufficient to reopen a claim for 
entitlement to service connection for PTSD has not been received.  
The appeal is denied.

New and material evidence sufficient to reopen a claim for 
entitlement to service connection for chloracne due to exposure to 
herbicides has not been received.  The appeal is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



